                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION


JOE LEE DIXON,                              )
                                            )
            Petitioner,                     )
                                            )
            v.                              )         No. 4:17 CV 962 DDN
                                            )
TROY STEELE,                                )
                                            )
            Respondent.                     )


                             MEMORANDUM OPINION
       This matter is before the Court upon the petition of Missouri state prisoner Joe Lee
Dixon for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. Both parties have
consented to the exercise of plenary authority by a Magistrate Judge under 28 U.S.C.
§ 636(c). For the reasons set forth below, the petition for a writ of habeas corpus is
denied.
                                    BACKGROUND
       On September 26, 2001, petitioner was convicted of murder in the first degree and
armed criminal action in the Circuit Court of the City of St. Louis. (Doc. 12, Ex. 1 at 3.)
Petitioner was seventeen when the offenses were committed. (Doc. 12, Ex. 1 and 2.) He
was sentenced to life in prison without parole and to a consecutive term of life
imprisonment. (Doc. 12, Ex. 1.) The Missouri Court of Appeals affirmed his convictions
and sentences. State of Missouri v. Dixon, 90 S.W.3d 545 (Mo. Ct. App. 2002) (unfiled
memorandum opinion provided informally to the parties).
       In 2012, the United States Supreme Court decided Miller v. Alabama, 567 U.S.
460 (2012). In Miller, the Court held that the Eighth Amendment forbids a sentencing
scheme that mandates life in prison without the possibility of parole for juvenile
offenders. Id. at 470-80. Later, the Supreme Court held that the principle announced in
Miller is to be applied retroactively. Montgomery v. Louisiana, 136 S. Ct. 718 (2016).
Following Miller and Montgomery, the Missouri General Assembly changed Missouri
law to allow juvenile offenders serving life without parole sentences to be eligible for
parole after twenty-five years confinement. Mo. Rev. Stat. § 558.047.1(1) (2016) (SB
590).
        On May 8, 2016, petitioner filed a petition for a writ of habeas corpus in the
Missouri Supreme Court. (Doc. 12, Ex. 2.) On July 19, 2016, the Court denied the
petition, because under SB 590 petitioner would be eligible for parole consideration.
(Doc. 12, Ex. 2.)


              PETITIONER'S GROUND FOR FEDERAL HABEAS RELIEF
        Petitioner alleges one ground for federal habeas relief, which he filed pro se in this
Court (Doc. 1) and which he had raised through counsel when he sought Missouri habeas
corpus relief in the Missouri Supreme Court (Doc. 12-1):
        The Missouri Supreme Court's July 19, 2016 Order (denying his state habeas
        petition due to Missouri Senate Bill 590) unreasonably applied clearly established
        federal law by failing to apply the holding in Montgomery v. Louisiana by
        ordering that petitioner be individually resentenced by the Missouri Circuit Court
        according to the procedure set out in State of Missouri v. Hart, 404 S.W.3d 232
        (Mo. banc 2013).

                                STANDARD OF REVIEW
        Under the Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA),
habeas relief can be granted by a federal court on a claim that has been decided on the
merits by a state court only when that adjudication:

        (1)     resulted in a decision that was contrary to, or involved an
                unreasonable application of, clearly established Federal law, as
                determined by the Supreme Court of the United States; or
        (2)     resulted in a decision that was based on an unreasonable
                determination of the facts in light of the evidence presented in the
                State court proceeding.


                                             -2-
28 U.S.C. § 2254(d)(1)-(2).

       A state court’s decision is contrary to clearly established federal law if it “arrives
at a conclusion opposite to that reached by [the Supreme] Court on a question of law or . .
. decides a case differently than [the Supreme] Court has on a set of materially
indistinguishable facts.” Thaler v. Haynes, 559 U.S. 43, 47 (2010). This standard is
difficult to meet, because habeas corpus “is a guard against extreme malfunctions in the
state criminal justice systems, not a substitute for ordinary error correction through
appeal.” Harrington v. Richter, 562 U.S. 86, 101 (2011).


                                      DISCUSSION
       Petitioner’s sole ground for relief is based upon a retroactive application of
constitutional law that was decided by the United States Supreme Court in Miller v.
Alabama and Montgomery v. Louisiana: a mandatory sentence of life imprisonment
without the possibility of parole violates the Eighth Amendment of the United States
Constitution when the offender was a juvenile at the time of the offense. See Miller v.
Alabama, 567 U.S. at 479; Montgomery v. Louisiana, 136 S. Ct. at 725 ("In Miller . . . the
Court held that a juvenile convicted of a homicide offense could not be sentenced to life
in prison without parole absent consideration of the juvenile's special circumstances in
light of the principles and purposes of juvenile sentencing."). As a remedy, petitioner
seeks resentencing by a jury in the Circuit Court, following procedures set forth by the
Missouri Supreme Court in State of Missouri v. Hart, 404 S.W.3d at 241-42.
       The issue before this Court is whether the Missouri state legislature’s enactment of
Senate Bill 590 in 2016 added Miller/Montgomery-compliant procedures to Missouri
state law and constitutionally addressed petitioner’s entitlement to relief. The Court has
carefully considered the record and for the following reasons concludes that petitioner’s
ground for relief is without merit.
       Petitioner argues that SB 590 unreasonably applied the United States Supreme
Court's rulings in Miller and Montgomery by not providing him an opportunity to be


                                            -3-
resentenced by a jury. The retroactive application of Miller requires states to re-examine
mandatory life-without-parole sentences in the cases of juvenile offenders. Montgomery
v. Louisiana, 136 S. Ct. at 736. In Montgomery, the Supreme Court expressly held that
states were not required “to relitigate sentences, let alone convictions.” Id. Instead, the
Supreme Court held that "[a] State may remedy a Miller violation by permitting juvenile
homicide offenders to be considered for parole, rather than by resentencing them." Id.
("Allowing those offenders to be considered for parole ensures that juveniles whose
crimes reflected only transient immaturity--and who have since matured--will not be
forced to serve a disproportionate sentence in violation of the Eighth Amendment.").
       SB 590 provides:
       Any person sentenced to a term of imprisonment for life without eligibility
       for parole before August 28, 2016, who was under eighteen years of age at
       the time of the commission of the offense or offenses, may submit to the
       parole board a petition for a review of his or her sentence, regardless of
       whether the case is final for purposes of appeal, after serving twenty-five
       years of incarceration on the sentence of life without parole.
Mo. Rev. Stat. § 558.047.1(1) (eff. July 13, 2016). A sentence that prevents an offender
from having “some realistic opportunity to obtain release before the end of [the term of
confinement]" violates the Eighth Amendment and the holdings of Miller and
Montgomery. Willbanks v. Missouri Department of Corrections, 522 S.W.3d 238, 242
(Mo. 2017) (en banc) (quoting Graham v. Florida, 560 U.S. 48, 82 (2010)).
       Petitioner Dixon's conviction for first-degree murder, his juvenile status at the time
of the offense, and his mandatory sentence of life without the possibility of parole are
undisputed.   SB 590, adopted in 2016, after the Missouri Supreme Court’s decision in
Hart, granted petitioner parole eligibility after serving twenty-five years of his life
sentence, but not individual judicial or jury resentencing.
       In 2016, petitioner filed a petition for a writ of habeas corpus with the Supreme
Court of Missouri, alleging the same ground alleged here. (Doc. 12-1.) The Missouri
Supreme Court's ruling denying the petition was based on an available remedy that was
explicitly authorized by the Supreme Court in Montgomery, e.g., meaningful


                                             -4-
consideration for parole. In Virginia v. Leblanc, 137 S. Ct. 1726 (2017), the Supreme
Court held it was not objectively unreasonable under the AEDPA for Virginia courts to
conclude that the state had remedied unconstitutional mandatory juvenile life without
parole sentences by making offenders eligible for parole according to the state's normal
parole procedures after the offenders reached the age of sixty. See 137 S. Ct. at 1728-29.
(ruling "the Parole Board [could] order a former juvenile offender's conditional release in
light of his or her demonstrated maturity and rehabilitation." (internal quotation marks
and citation omitted)).
         The Missouri Supreme Court found that petitioner's life without the possibility of
parole sentence was remedied when the Missouri legislature in SB 590 made him eligible
for parole consideration. That court's ruling reasonably applied the rulings of the United
States Supreme Court, because parole eligibility provides petitioner with a meaningful
opportunity for release. Sadler v. Pash, 2018 WL 999979 at *3 (E. D. Mo. 2018); Hack
v. Cassady, 2019 WL 320586 at *6 (W. D. Mo. 2019.)
         The decision of the Missouri Supreme Court in petitioner Dixon’s case was not an
unreasonable application of federal law. Any constitutional injury suffered by petitioner
by reason of his original mandatory sentence has been remedied by SB 590. For this
reason, petitioner’s ground for relief, that he is entitled to being resentenced, is without
merit.
                                      CONCLUSION
         For the reasons set forth above, the petition of Joe Lee Dixon for a writ of habeas
corpus is denied. Petitioner made no substantial showing that he was deprived of a
constitutional right. Therefore, a certificate of appealability is denied. 28 U.S.C. §
2253(c)(2); Hack v. Cassady, 2019 WL 320586 at *8. An appropriate Judgment Order is
issued herewith.

                                                   /s/ David D. Noce      j
                                           UNITED STATES MAGISTRATE JUDGE
Signed on February 12, 2020.


                                             -5-
